DETAILED ACTION
Status of Claims
Claims 1, 3, 12, and 15-16 are currently amended.
Claims 19-20 are newly added.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 under 35 USC 103 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of High et al. (US 2016/0260145).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. (US 2019/0392506) in view of Sebastian et al. (US 2017/0236177), and further in view of High et al. US 2016/0260145).
Regarding Claim 1, Bogolea discloses A shopping system comprising: (See at least paragraph [0015])
a server having a memory storing store information, comprising at least one shopping images of travel up and down aisles of a store recorded by a camera system; (See at least paragraph [0010] disclosing mobile robotic system (e.g., camera system), [0010], [0017], [0028], [0029] [0122])
a shopper computing device coupled to the server; and (See at least paragraph [0017], [0021], [0096], [0097], [0098], [0120] all disclosing a mobile computing device of delivery associates and/or a delivery portal)
a user computing device coupled to the server, wherein the server is programmed to: (See at least paragraph [0068] disclosing a user’s computing device such as a smartphone to initiate shopping list)
 receive and process a signal from the camera system containing recorded shopping images of travel up and down aisles of the store and store the shopping images in the memory of the server; (See at least paragraph [0013] disclosing mobile robotic system to take photographic image of inventory in store, [0017] disclosing take images, [0032], [0065] disclosing aggregate scans to create product location map)
receive and process a signal from the user computing device that the user computing device has accessed the system and requested to shop at the store; (See at least paragraph [0069] disclosing use prompt to select preferred store and start shopping)
send, for display on the user computing device, a shopping interface including the shopping images with navigation controls; (See at least paragraph [0069] disclosing retrieve most recent images of shelving structures such as 2D composite of panoramic photographic images or 3D virtual representations, [0071])
receive navigation input from the navigation controls on the shopping interface displayed on the user computing device and adjust the display in response to the input from the navigation controls; (See at least paragraph [0069] and [0071] disclosing navigating through images  and ability to walk down aisles and go to location of various products in store)
receive item selection inputs from the user computing device, store the selection inputs as items in a shopping list, and store each location of each selected item within the store; (See at least paragraph [0013] disclosing adding first identifier of first product to virtual shopping list and extracting first location of the first product in the store and annotating the virtual shopping list with the first location of the first product, [0014], [0016], [0017], [0066], [0070], [0071])
receive a signal from the user computing device that the items in the shopping list are ready for fulfillment; and (See at least paragraph [0082] disclosing user confirms shopping list, [0085] disclosing 
send, for display on the shopper computing device, a shopper interface including the shopping list and location of each item of the shopping list within the store. (See at least paragraph [0097]-[0098] disclosing give route to items on shopping list in delivery portal accessed by delivery associated thru their mobile computing device so they can fulfill the shopping list and have route to all products on list within the store, [0111])

Bogolea does not expressly provide for receive and process a signal from the shopper computing device that the shopper computing device has accessed the system and is available to fulfill the shopping list input by the user computing device. However, Sebastian discloses receive and process a signal from the shopper computing device that the shopper computing device has accessed the system and is available to fulfill the shopping list input by the user computing device (Sebastian: see at least Abstract, paragraph [0004], Fig. 6 disclosing surrogate shopper requests generating assignments and scheduling accepted assignments as well as set up information for system, Fig 7A disclosing surrogate shopper downloading app to enter availability information, Fig. 8 process to match surrogate shoppers with order/shopping list of remote shopper, [0070], [0073], [0083], [0088], [0103], [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shopping system of Bogolea with the availability of the shopper to fulfill the shopping list, as taught by Sebastian, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including efficient assignment/matching of shoppers to customers in order to help fulfill orders at desired times as opposed to Bogolea simply assigning it to any delivery associate. See Sebastian: paragraph [0004]-[0006].
shopping video, at least one customer engagement video, and send, for display on the user computing device, the at least one customer engagement video, wherein the customer engagement video advertises at least one item within the store.
However, High discloses shopping video, at least one customer engagement video, and send, for display on the user computing device, the at least one customer engagement video, wherein the customer engagement video advertises at least one item within the store (High: see at least paragraph [0119], [0121], [0125], [0130], [0138], [0139] disclosing videos contain product information, advertising, and/or promotional content being displayed to remote customer, [0150], [0164] disclosing remote customer receiving customer engagement videos).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shopping system of Bogolea/Sebastian with the shopping videos and engagement videos, as taught by High, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including improved customer experiences by allowing them to save money on sales, find products of interest, and enhancing cooperative experience between local and remote customers by having product information viewed/shared simultaneously. See High at least abstract, paragraph [0003]-[0004], [0087], [0108].

Regarding Claim 2, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Bogolea discloses wherein the store information further comprises store maps. (See at least paragraph [0032] Disclosing mobile robotic system generates map within store, [0065] disclosing collect multipole scans to create product location map or realogram, [0094]).

Regarding Claim 3, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 2. Additionally, Bogolea discloses wherein the store maps are associated with the at least one shopping content (See at least paragraph [0027] disclosing a realogram from the scan data, [0069] disclosing retrieve most recent images of shelving structures such as 2D composite of panoramic photographic images or 3D virtual representations, [0071], [0094]) and High discloses shopping video (High: see at least paragraph [0104], [0113], [0120]).

Regarding Claim 4, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Bogolea discloses wherein the shopper computing device is a mobile computing device (See at least paragraph [0017], [0021], [0096], [0097], [0098], [0120] all disclosing a mobile computing device of delivery associates and/or a delivery portal).

Regarding Claim 5, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Bogolea discloses wherein the user computing device is a mobile computing device (See at least paragraph [0068] disclosing user/customer computing device being a smartphone, [0102]).

Regarding Claim 6, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, High discloses wherein a communication interface is displayed on the user computing device for communication with the shopper computing device through voice chat, text chat, and/or video chat (High: see at least paragraph [0104], [0108], [0113], [0114], [0119], [0120], [0140], [0141], [0147], [0160] all disclosing various communication methods between local and remote customers include through video, audio calls, text, or emails).

Regarding Claim 7, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Bogolea discloses wherein the camera system is a mobile system (See at least paragraph [0029]-[0032] disclosing a mobile robotic system that captures images of shelving structures and product displays throughout the store, mobile robotic system includes cameras being held on various portions of the mobile robotic system and can autonomously traverse store and shelves, Fig. 1 see s10 with mobile robotic system on wheels holding cameras and traversing aisles of store with cameras at shelf height, Fig. 3 disclosing mobile robotic system (aka cart) with base on wheels that moves autonomously and holds cameras).

Regarding Claim 8, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 7. Additionally, Bogolea discloses wherein the camera system comprises a cart  (See at least paragraph [0029]-[0032] disclosing a mobile robotic system that captures images of shelving structures and product displays throughout the store, mobile robotic system includes cameras being held on various portions of the mobile robotic system and can autonomously traverse store and shelves, Fig. 1 see s10 with mobile robotic system on wheels holding cameras and traversing aisles of store with cameras at shelf height, Fig. 3 disclosing mobile robotic system (aka cart) with base on wheels that moves autonomously and holds cameras).

Regarding Claim 9, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 8. Additionally, Bogolea discloses wherein the cart is navigated up and down the aisles. (See at least paragraph [0029]-[0032] disclosing a mobile robotic system that captures images of shelving structures and product displays throughout the store, mobile robotic system includes cameras being held on various portions of the mobile robotic system and can autonomously traverse store and shelves, Fig. 1 see s10 with mobile robotic system on wheels holding cameras and traversing aisles of store with 

Regarding Claim 10, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 9. Additionally, Bogolea discloses wherein the cart comprises one or more mobile cameras. (See at least paragraph [0029]-[0032] disclosing a mobile robotic system that captures images of shelving structures and product displays throughout the store, mobile robotic system includes cameras being held on various portions of the mobile robotic system and can autonomously traverse store and shelves, Fig. 1 see s10 with mobile robotic system on wheels holding cameras and traversing aisles of store with cameras at shelf height, Fig. 3 disclosing mobile robotic system (aka cart) with base on wheels that moves autonomously and holds cameras).

Regarding Claim 11, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 10. Additionally, Bogolea discloses wherein the one or more mobile cameras are mounted to the cart such that the one or more mobile cameras are at shelf levels to record each shelf of the aisles. (See at least paragraph [0029]-[0032] disclosing a mobile robotic system that captures images of shelving structures and product displays throughout the store, mobile robotic system includes cameras being held on various portions of the mobile robotic system and can autonomously traverse store and shelves, Fig. 1 see s10 with mobile robotic system on wheels holding cameras and traversing aisles of store with cameras at shelf height, Fig. 3 disclosing mobile robotic system (aka cart) with base on wheels that moves autonomously and holds cameras).

Regarding Claim 12, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Bogolea discloses wherein the at least one shopping content identifies what SKUs are located on what shelf (See at least paragraph [0024]-[0027] disclosing use of SKUs on items on shelves to identify items in scan data to than represent realogram of the store with stock condition information, [0069]) and High discloses shopping video (High: See at least paragraph [0108], [0114], [0120], [0164]).

Regarding Claim 13, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, High discloses a shopper camera in communication with the shopper computing device (See at least paragraph [0108], [0114], [0120], [0164]).

Regarding Claim 14, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 13. Additionally, High discloses wherein the shopper camera streams a shopping trip through the store to the user computing device (See at least paragraph [0164] disclosing remote customer viewing video of local customers face, video form moveable container, separate video content streams/feeds, etc.).

Regarding Claim 15, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Bogolea discloses wherein the at least one shopping content are updated at predetermined times (See at least paragraph [0016] disclosing mobile robotic system deployed in store to collect scans at different times such as once per day, [0020], [0035], [0038], [0047]-[0048]) and High teaches shopping video (see at least paragraph [0108], [0127]).

Regarding Claim 16, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 15. Additionally, Bogolea discloses wherein the at least one shopping content are updated daily. (See at least paragraph [0016] disclosing mobile robotic system deployed in store to collect scans at different times such as once per day) and High teaches shopping video (See at least paragraph [0108], [0127]).

Regarding Claim 17, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Sebastian discloses further comprising more than one of the shopper computing device (See at least paragraph [0004] disclosing plurality of remote shopping devices for plurality of remote shoppers and orders).

Regarding Claim 18, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, Sebastian discloses further comprising more than one of the user computing device (See at least paragraph [0004] disclosing plurality of surrogate shoppers with mobile communication devices available for multiple orders).

Regarding Claim 19, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 1. Additionally, High discloses wherein the server is further programmed to receive and store an audio recording or a video recording from the user computing device, the audio recording or the video recording providing more information from the user regarding a selected item (High: see at least paragraph [0104], [0113], [0119], [0149], [0150], [0161] disclosing remote customer providing audio or video to local customer in order to discuss thing such as products/shopping lists).

Regarding Claim 20, Bogolea, Sebastian, and High teach or suggest all of the limitations of claim 19. Additionally, High discloses wherein the server is further programmed to send for display the audio recording or the video recording to the shopper computing device in response to receiving a media activation signal from the shopper computing device (High: see at least paragraph [0104], [0108] disclosing command by local or remote customer to be activate a video recording[0113], [0118] disclosing local customer authorizes an association with remote customer for communications, [0119], .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684